           Case 1:20-cv-02197-RDB Document 10 Filed 07/31/20 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

KAHAN S. DHILLON, JR.,                           *

       Plaintiff,                                *

            v.                                   *          Civil Action No. RDB-20-2197

JOHN C. WOBENSMITH, et al.,                      *

       Defendants.                               *

*      *         *    *       *      *       *       *      *      *       *      *       *

                                  MEMORANDUM OPINION

       Plaintiff Kahan S. Dhillon, Jr. (“Plaintiff” or “Dhillon”), an unaffiliated prospective

Baltimore City mayoral candidate in the November 2020 General Election, brings state and

federal constitutional challenges to the Maryland election law signature-gathering requirements

applicable to unaffiliated candidates who wish to appear on the General Election ballot. See

Md. Code Ann., Election Law (“Elec. Law”) §§ 5-703(d), 5-703(e), and 5-703(f). Dhillon

requests a preliminary injunction which would lessen the existing requirements, and permit

him to appear on the General Election ballot, provided that he submits a nomination petition

bearing 400 signatures by August 28, 2020. Dhillon seeks to enforce the proposed injunction

against Defendants John C. Wobensmith, in his official capacity as Secretary of State for

Maryland, and Linda H. Lamone, in her official capacity as State Administrator of Elections.

       In light of state government restrictions imposed in response to the COVID-19

pandemic, efforts to gather signatures on petitions have proven difficult. These difficulties

have resulted in recent actions in this Court seeking relief from state election law requirements.

Within the past six weeks, this Court has issued Consent Judgments reflecting the agreement
           Case 1:20-cv-02197-RDB Document 10 Filed 07/31/20 Page 2 of 13



by the State Board of Elections to reduce certain requirements.1 Specifically, with respect to

this case, the signature-gathering requirements for unaffiliated candidates have already been

significantly relaxed to account for difficulties associated with the COVID-19 pandemic.

       Ordinarily, to obtain nomination as an unaffiliated candidate in the Baltimore City

mayoral election, Dhillon would need to submit a petition bearing “wet” (i.e., actual ink)

signatures representing 1% of the total number of registered voters who are eligible to vote

for Mayor (4,123 signatures) by August 3, 2020. See Md. Code Ann., Elec. Law §§ 5-703(d),

5-703(e), and 5-703(f). On April 22, 2020, the Maryland State Board of Elections promulgated

SBE Policy 2020-01, which permits unaffiliated candidates to gather electronic signatures,

instead of the wet signatures ordinarily required. (Compl. ¶ 20.) On July 20, 2020, this Court

issued a Consent Judgment in Ivey v. Lamone, RDB-20-1995, which halved the signature-

gathering requirements of Election Law § 5-704(e). See Ivey v. Lamone, RDB-20-1995, 2020

WL 4197044 (D. Md. July 20, 2020).              As a result, Dhillon only needs to obtain electronic

signatures corresponding to 0.5% of the electorate (2,062 signatures) by August 3, 2020.

Dhillon admits that he has not yet attained sufficient signatures to satisfy that requirement, or

even his own proposed 400-signature requirement.

       Dhillon filed the pending Motion for a Preliminary Injunction on Wednesday, July 29,

2020. (ECF No. 2.) Immediately after receiving his submission, this Court conducted a

teleconference with counsel for all parties and issued a Letter Order setting an expedited

briefing schedule. (ECF No. 4.) On Thursday, July 30, 2020, this Court conducted a public,

telephonic hearing to address Dhillon’s Motion.


       1   See Maryland Green Party v. Hogan, ELH-20-1253 (D. Md.); Ivey v. Lamone, RDB-20-1995 (D. Md.).
                                                      2
        Case 1:20-cv-02197-RDB Document 10 Filed 07/31/20 Page 3 of 13



       Dhillon has failed to satisfy any of the criteria required to justify the extraordinary relief

of a preliminary injunction. The present signature-gathering requirements, which are the

product of the Maryland General Assembly’s lawmaking, the State Board of Elections’ policy

modifications, and a Consent Judgment reached in prior litigation, strike a delicate balance

between the interests of unaffiliated candidates in accessing the ballot and Defendants’ interest

in conducting an orderly General Election. By easing the ordinary requirements, this Court

has already ensured that unaffiliated candidates face a fairly light hurdle, and yet would still

need to muster a “modicum of support” before appearing on the ballot. See Buscemi v. Bell, 964

F.3d 252 (4th Cir. 2020).       Further modification of these already-altered election law

requirements is unnecessary and would run afoul of the public interest, potentially jeopardizing

the integrity of the upcoming election. Accordingly, the Motion for a Preliminary Injunction

(ECF No. 2) is DENIED.

                                       BACKGROUND

       Under Maryland law, unaffiliated candidates who wish to appear on the General

Election ballot ordinarily must submit a petition bearing the signatures of the lesser of either

10,000 registered voters, or 1% of the total number of registered voters, who are eligible to

vote for the office for which the nomination by petition is sought, by the first Monday in

August in the year in which the General Election is held. Md. Code Ann., Election Law (“Elec.

Law”) §§ 5-703(d), 5-703(e), 5-703(f). In this year’s Baltimore City mayoral election, this rule

would ordinarily require an unaffiliated candidate to submit a petition with at least 4,123

signatures by Monday, August 3, 2020.




                                                 3
        Case 1:20-cv-02197-RDB Document 10 Filed 07/31/20 Page 4 of 13



       On January 24, 2020, Dhillon filed a timely Declaration of Intent to seek nomination

for the office of Mayor of Baltimore City in the November 2020 General Election. (ECF No.

1 ¶ 26.) Soon thereafter, Dhillon began seeking signatures in support of his petition to appear

on the General Election ballot. (Id. ¶¶ 31-32.) Dhillon’s campaign was quickly upended by

social distancing mandates issued in response to the COVID-19 pandemic. On March 5, 2020,

Maryland Governor Lawrence J. Hogan issued a Proclamation declaring a State of Emergency

and Existence of Catastrophic Health Emergency. (Id. ¶ 12.) Subsequent orders closing non-

essential businesses and forbidding large gatherings of people followed. (Id. ¶ 14.) A stay-at-

home order went into effect statewide from March 30, 2020 and remained in effect through

May 15, 2020. (Id. ¶ 14.) In Baltimore City, Mayor Bernard C. “Jack” Young issued a similar

set of orders, including a stay-at-home order that remained in effect until June 8, 2020. (Id. ¶

16.)

        On April 22, 2020, in response to the campaigning difficulties posed by the COVID-

19 pandemic, the Maryland State Board of Elections promulgated SBE Policy 2020-01, which

authorized the gathering of electronic signatures on petitions for nomination as an unaffiliated

candidate. (ECF No. 1 ¶ 20.) Despite this relaxation of ordinary election law requirements,

Dhillon experienced difficulty obtaining the requisite signatures. (Id. ¶ 34.) On April 21, 2020,

he submitted correspondence to Michael R. Cogan, Chairman of the Maryland State Board of

Elections, requesting that the Board waive the signature requirement for the November 2020

General Election. (See ECF No. 1-2.) On May 4, 2020, Dhillon’s request was denied. (ECF

No. 1 ¶ 35.) Dhillon subsequently submitted additional correspondence to the Board in May




                                               4
         Case 1:20-cv-02197-RDB Document 10 Filed 07/31/20 Page 5 of 13



and June 2020 to propose alternative alterations to the signature-gathering requirement. (Id.

¶¶ 39, 42.) Those proposals were not accepted. (Id.)

       Dhillon alleges that he experienced significant difficulties obtaining signatures using

ordinary campaign strategies even after social distancing restrictions began to ease in Baltimore

City in late June 2020. His campaign staff allegedly refused to canvas door-to-door for fear

of contracting the coronavirus. (ECF No. 1 ¶ 43.) Many Baltimore City residents expressed

discomfort interacting with canvassers as a result of COVID-19 fears.                  (Id. ¶ 51.)

Consequently, Dhillon had only obtained 208 signatures through June 2020. (Id. ¶ 44.) At the

preliminary injunction hearing of July 30, 2020, counsel for Dhillon advised this Court that he

had only collected about 300 signatures.

       On July 20, 2020, this Court issued a Consent Judgment in a related case, Ivey v. Lamone,

RDB-20-1995, which reduced the signature gathering requirements for unaffiliated candidates

by half (i.e., requiring the lesser of 5,000 signatures or 0.5% of eligible voters). Ivey v. Lamone,

RDB-20-1995, 2020 WL 4197044 (D. Md. July 20, 2020). As a result of SBE Policy 2020-01

and the Consent Judgment, Dhillon only needs to obtain 2,062 valid electronic or wet

signatures by Monday August 3, 2020. On July 28, 2020, Dhillon commenced this action,

alleging that even this relaxed signature-gathering requirement violated his rights under the

First and Fourteenth Amendments to the United States Constitution, in addition to several

provisions of the Maryland Constitution. Dhillon seeks a preliminary injunction which would

further reduce the signature threshold to 0.1% (about 400 signatures) and extend the filing

deadline to August 28, 2020.




                                                 5
          Case 1:20-cv-02197-RDB Document 10 Filed 07/31/20 Page 6 of 13



                                   STANDARD OF REVIEW

         A preliminary injunction is an “extraordinary remed[y] involving the exercise of very

far-reaching power to be granted only sparingly and in limited circumstances.” MicroStrategy

Inc. v. Motorola, Inc., 245 F.3d 335, 339 (4th Cir. 2001). In determining whether to issue a

preliminary injunction, the Court must follow the test set forth by the Supreme Court in Winter

v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S. Ct. 365 (2008) which requires a showing

that: (1) the movant is likely to succeed on the merits; (2) the movant is likely to suffer

irreparable harm absent preliminary relief; (3) the balance of equities favors the movant; and

(4) that an injunction is in the public interest. 555 U.S. at 20; accord. Roe v. Dep’t of Def., 947 F.3d

207, 219 (4th Cir. 2020); League of Women Voters of N.C. v. N.C., 769 F.3d 224, 236 (4th Cir.

2014);

         The movant must show more than a “grave or serious question for litigation”; instead,

it bears the “heavy burden” of making a “clear showing that [he] is likely to succeed at trial on

the merits.” Real Truth About Obama, Inc. v. Fed. Election Comm’n, 575 F.3d 342, 346 (4th Cir.

2009); Int’l Brotherhood of Teamsters v. Airgas, Inc., 239 F. Supp. 3d 906, 912 (D. Md. 2017)

(“Because a preliminary injunction is ‘an extraordinary remedy,’ it ‘may only be awarded upon

a clear showing that the plaintiff is entitled to such relief.’” (quoting Winter, 555 U.S. at 22,

129 S. Ct. 386)). Still, an injunction “is not granted as a matter of course, and whether to grant

the injunction still remains in the equitable discretion of the [district] court even when a

plaintiff has made the requisite showing.” Bethesda Softworks, L.L.C. v. Interplay Entm’t Corp., 452

F. App’x 351, 353 (4th Cir. 2011) (internal citations omitted).




                                                   6
         Case 1:20-cv-02197-RDB Document 10 Filed 07/31/20 Page 7 of 13



                                          ANALYSIS

       Further alteration of Maryland’s election laws by way of a last-minute preliminary

injunction is neither required by law nor beneficial to the public interest. The presently relaxed

signature-gathering requirements for unaffiliated candidates pose only a modest burden. The

forms of injunctive relief sought by Plaintiff—both a further reduction in the number of

signatures required or a postponement of the petition filing deadline—would only sow

confusion at this late stage and potentially jeopardize the integrity of the election. Accordingly,

there is no basis for this Court to enter a preliminary injunction in this matter.

  I.   Likelihood of Success on the Merits.

       To obtain a preliminary injunction, Plaintiff must make a strong showing that he is

likely to succeed on the merits. Winter, 129 S. Ct. at 376. As the United States Court of

Appeals for the Fourth Circuit very recently explained, ballot-access restrictions always

implicate rights guaranteed by the First and Fourteenth Amendments. Buscemi v. Bell, 964 F.3d

252, 262 (4th Cir. 2020). Such restrictions are nevertheless necessary to ensure that “some

sort of order, rather than chaos, . . . accompan[ies] the democratic processes.” Buscemi, 964

F.3d at 262 (quoting McLaughlin v. N.C. Bd. of Elections, 65 F.3d 1215, 1221 (4th Cir. 1995). To

determine whether a ballot-access measure violates the constitution, this Court must weigh

the nature of the Plaintiff’s asserted injury to his First and Fourteenth Amendment rights

against the “precise interests put forward by the State as justifications for the burden imposed

by its rule.” Buscemi, 964 F.3d at 262 (quoting Burdick v. Takushi, 504 U.S. 428, 112 S. Ct. 2059

(1992)). Elections laws which impose a “severe burden on ballot access” are subject to strict

scrutiny; those which pose only a “modest burden will be upheld if the state can articulate its


                                                7
            Case 1:20-cv-02197-RDB Document 10 Filed 07/31/20 Page 8 of 13



important regulatory interests.” Buscemi, 964 F.3d at 263. (internal quotation marks and

citations omitted).2

        Numerous federal courts have found that the COVID-19 pandemic has transformed

ordinarily ballot-access measures into severe burdens that potentially offend the United States

Constitution. These courts granted preliminary injunctions to soften such requirements. See,

e.g., Libertarian Party of Illinois v. Pritzker, 20-cv-2112, --- F. Supp. 3d ---, 2020 WL 1951687

(N.D. Ill. April 23, 2020) (granting agreed-upon preliminary injunction order to permit

collection of electronic signatures, extend petition deadline, , and reduce numerical signature

requirements by 90%); Garbett v. Herbert, RJS-20-0245, ---F. Supp. 3d ---, 2020 WL 2064101

(D. Utah April 29, 2020) (reducing numerical signature gathering requirement in proportion

to time lost for signature-gathering due to COVID-19). At least one such injunction was

reversed on appellate review. See Esshaki v. Whitmer, --- F. App’x ---, 2020 WL 2185553 (6th

Cir. May 5, 2020) (staying injunction and faulting the district court for engaging in a “plenary

re-writing of the State’s ballot-access measures”).

        A ballot-access measure which has already been modified to accommodate difficulties

posed by the COVID-19 pandemic is less likely to offend rights guaranteed by the

Constitution. The United States District Court for the District of Maine recently denied a

preliminary injunction in such circumstances. Bond v. Dunlap, NT-20-0216, 2020 WL 4275035,

at *15 (D. Me. July 24, 2020). In that case, Plaintiff Tiffany Bond (“Bond”) asserted an as-

applied challenge to a Maine ballot-access measure which required unaffiliated candidates to



        2 Although Plaintiff also brings Maryland Constitution claims in addition to his federal claims, he agrees
that the Burdick framework governs this Court’s analysis. (ECF No. 2-1 at 4.)
                                                        8
         Case 1:20-cv-02197-RDB Document 10 Filed 07/31/20 Page 9 of 13



submit a nomination petition bearing the “wet” signatures of 4,000 Maine voters by June 1,

2020 in order to appear on the General Election ballot. Bond, 2020 WL 4275035, at *5. As a

result of the pandemic, the Governor of Maine had already issued an Executive Order which

extended the filing deadline to July 1, 2020, but did not alter the number of signatures required

or permit electronic signatures. Id.

       Applying the Burdick framework followed by the Fourth Circuit in Buscemi, the Court

found that Bond’s burden had already been lessened by the Governor’s Order. Bond, 2020

WL 4275035, at *9. Addressing the State’s interests, the Court observed that the signature-

gathering requirements served to prevent voter fraud and ensured that candidates on the ballot

had received some modicum of public support. Id. *10-11. Finally, in denying a preliminary

injunction, the Court noted that the Plaintiff had failed to cite a single case in which “a federal

court enjoined enforcement of a state’s numerical signature requirement over the state’s

opposition and after the state had already modified its requirements.” Id. at 14.

       In this case, Plaintiff challenges a signature-gathering requirement which has now twice

been modified in response to the COVID-19 pandemic. On April 22, 2020, the Maryland

State Board of Elections promulgated SBE Policy 2020-01, which authorized the gathering of

electronic signatures on petitions for nomination as an unaffiliated candidate. (ECF No. 1 ¶

20.) On July 20, 2020, this Court issued a Consent Judgment in a related case, Ivey v. Lamone,

RDB-20-1995, which reduced the signature gathering requirements for unaffiliated candidates

by half (i.e., requiring the lesser of 5,000 signatures or 0.5% of eligible voters). Ivey v. Lamone,

RDB-20-1995, 2020 WL 4197044 (D. Md. July 20, 2020).




                                                 9
        Case 1:20-cv-02197-RDB Document 10 Filed 07/31/20 Page 10 of 13



       In light of these changes, Dhillon need only clear a fairly low hurdle in his race to the

General Election: he must acquire only 2,068 signatures (electronic or otherwise) by August

3, 2020. This Court is aware that even this easy burden feels heavier during a pandemic, when

voters are unwilling or unable to associate with prospective candidates. Nevertheless, such

requirements are necessary to ensure that candidates on the ballot have received some modest

degree of public support, to reduce ballot overcrowding, and to provide sufficient time for the

Board of Elections to prepare a ballot in time for the November election.

       As in Bond, the State’s actions in this case have preserved the validity of its ballot-access

measures. The signature-gathering requirements, as modified by SBE Policy 2020-01 and the

Consent Judgment issued in Ivey v. Lamone, RDB-20-1995, have re-balanced the interests of

prospective candidates and the State in light of the difficulties posed by COVID-19. Under

such circumstances, the Constitution does not require further judicial intervention.

Accordingly, Plaintiff has not demonstrated that he is likely to succeed on the merits, and a

preliminary injunction will not issue.

II.    Irreparable Harm.

       Plaintiff argues that the alleged constitutional deprivations brought about by the

enforcement of Election Law §§ 5-703(d), 5-703(e), and 5-703(f), even as modified by the State

Board of Elections and the Consent Judgment, constitute irreparable harm. As this Court

finds that Plaintiff is unlikely to succeed on his constitutional claims, this Court also finds that

Plaintiff has failed to demonstrate that he will suffer an irreparable harm in the absence of an

injunction.




                                                10
        Case 1:20-cv-02197-RDB Document 10 Filed 07/31/20 Page 11 of 13



III.   Balance of the Equities and Public Interest.

       Even if Plaintiff had shown a likelihood of success on the merits or irreparable harm,

a preliminary injunction would not be appropriate in this case because further modification of

the election laws applicable to unaffiliated candidates would cause Defendants significant

hardship and would be detrimental to the public interest. The Plaintiff’s proposed preliminary

injunction would dramatically reduce the amount of time afforded to the Board of Elections

to prepare General Election ballots while simultaneously increasing the pool of potential

unaffiliated candidates, producing a perfect storm of election difficulties. As the Fourth Circuit

has observed, preliminary injunctions which would threaten the orderly administration of an

election are routinely denied, even when there is some likelihood of success on the merits.

Perry v. Judd, 471 F. App’x 219, 227-28 (4th Cir. 2012) (citing Fishman v. Schaffer, 429 U.S. 1325,

1330, 97 S. Ct. 14 (1976); Westermann v. Nelson, 409 U.S. 1236, 1236-37, 93 S. Ct. 252 (1972);

Williams v. Rhodes, 393 U.S. 23, 34-35, 89 S. Ct. 5 (1968)).

       The deadline extension Plaintiff requests would not permit sufficient time for the

Board of Elections to prepare General Election ballots. Maryland election law sets the

nomination petition deadline as August 3, 2020. The Board of Elections is granted 20 days

(until August 23, 2020) to verify the signatures on the petitions by matching them to the voter

rolls. Elec. Law § 6-210(c). Aggrieved parties may seek judicial review of the petitions until

August 26, 2020. Elec. Law § 6-210(e)(2)(i). In the interim, the State Board of Elections will

begin preparing ballots in time to meet the September 19, 2020 ballot-mailing deadline

established by federal law. See 52 U.S.C. § 20302(a)(8). Dhillon’s requested deadline extension




                                                11
             Case 1:20-cv-02197-RDB Document 10 Filed 07/31/20 Page 12 of 13



would abruptly compress this timeline, potentially leading to ballot blunders of the kind

recently observed in the Baltimore City primary elections.3

         Reducing the numerical signature requirement would compound these problems.

Plaintiff seeks to further reduce the signature requirement so that he may appear on the ballot

with only about 400 signatures, all of which may be obtained electronically. This modification

would expand the pool of unaffiliated candidates by an uncertain quantity at the eleventh hour,

potentially requiring more signature verification efforts on the part of election officials. Such

relief would disrupt the compromise struck in Ivey and cause unneeded problems in an election

cycle that is already complicated by the effects of a pandemic. Accordingly, the Plaintiff has

failed to show that the equities tip in his favor or that the public interest would be served by

the proposed injunction.

                                                CONCLUSION

         Maryland election law signature-gathering requirements for unaffiliated candidates

have already been modified to account for problems associated with the COVID-19

pandemic. The Court declines to issue a preliminary injunction which would disrupt the

balance struck by Board of Election policy modifications and the Consent Judgment issued in

Ivey v. Lamone, RDB-20-1995. For these reasons, and the reasons stated above, Plaintiff’s

Motion for a Preliminary Injunction (ECF No. 2) is DENIED.




         3See Emily Opilo, et al., Concern from Candidates, Officials as Error Creates Delay in Release of Returns, THE
BALTIMORE SUN, June 3, 2020, available at: https://www.baltimoresun.com/politics/elections/bs-md-pol-
ballot-error-baltimore-district-1-20200603-n26t43fkmjadplqeqybloj4dki-story.html.
                                                          12
       Case 1:20-cv-02197-RDB Document 10 Filed 07/31/20 Page 13 of 13



       A separate Order follows.

Dated: July 31, 2020


                                          ____/s/________________
                                          Richard D. Bennett
                                          United States District Judge




                                     13
